945 F.2d 406
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Lillian J. WILLIAMS, Defendant-Appellant.
No. 91-3247.
United States Court of Appeals, Sixth Circuit.
Sept. 30, 1991.

Before KEITH and BOYCE F. MARTIN, JR., Circuit Judges, and TAYLOR, District Judge.*
PER CURIAM:


1
Lillian J. Williams appeals from the district court's judgment of conviction and sentence for making a false statement in application for a loan.


2
Having carefully considered the record and the arguments presented in the briefs, we find no error warranting reversal.   We, therefore, AFFIRM the conviction and sentence of the Honorable John D. Holschuh, United States District Judge for the Southern District of Ohio, for the reasons set forth in his August 20, 1990, Memorandum of Opinion denying Williams' motion for judgment of acquittal or for a new trial.



*
 The Honorable Anna Diggs Taylor, United States District Judge for the Eastern District of Michigan, sitting by designation